DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election Species A: Figures 1-3 – an air-conditioned garment comprising a front opening in the garment cloth and an envelope member attached to the inner surface of the garment cloth and an absorber covering the entire inner surface of the envelope member in the reply filed on 4 March 2022 is acknowledged.  Insofar as no grounds for traversal are presented in the reply, the election is without traverse.
Claims 1-10 are presented for examination.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claims 1, 8, and 9 are generic.
Claims 1-5 and 8-10 are readable on the elected species.
The present action treats claims 1-5 and 8-10 on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an absorber which is disposed around the opening on an inner side of the garment”.  Such recitation is indefinite insofar as it is not clear whether: 
the absorber is on the inner side of the garment OR 
the opening is on the inner side of the garment
For the purpose of applying art, the claim is interpreted as if it reads:
 “an absorber which is disposed around the opening, the absorber being on an inner side of the garment”.
Claims 2-5 and 8-9 are indefinite if only because they depend on an indefinite claim.
Moreover, claim 9 recites “An air-conditioned garment, comprising: the garment according to claim 8”.  It is not understood whether what is being claimed is a singular garment or, rather two garments (i.e. an air conditioned garment and an additional garment according to claim 8).  For the purpose of applying art, claim 9 is interpreted as if it reads:
“The garment according to claim 8, further comprising the ventilator mounted in the mount hole; and a power source that provides power to the ventilator.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claims 1 and 10 each recite “cloth that covers at least a portion of a body of a wearer”.  Such language is understood to be directed to or encompass a human organism.
Claims 2-5 and 8-9 are rejected under 35 USC 101 if only because they depend from rejected claim 1.
These 35 USC 101 rejections could be overcome by reciting instead “cloth that is configured to cover.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Tang, CN 106307699].
Tang teaches (Figs. 1-2) an air-conditioned garment, comprising: a garment  “gym suit” that comprises: a garment cloth (“clothing body (1)”) that covers at least a portion of a body of a wearer (insofar as it is a garment, it is so configured); and a mount hole “circular hole”; a ventilator mounted in the mount hole “fan 21 is removably installed on a circular hole”; and an air outlet that discharges air introduced by the ventilator mounted in the mount hole; a power source (“power supply of fan”) that provides power to the ventilator and an opening which is formed in the garment cloth on an outer side of the garment and which extends to an inner side of the garment (insofar as the present specification recites (page 13) “The sleeve opening 15 is an opening formed at the end of the sleeve of the garment body 1. A wearer passes a hand through the sleeve opening 15 to let the hand out of the garment body 1”, Tang teaches an opening insofar as it is a suit appropriate for outdoor sports (Abstract) and comprises sleeves (Fig. 1))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over [Reisman, US 371,974] in view of [Dorn, US 2016/0165981].
Regarding claim 1:
Reisman teaches (Figs. 1-2):
A garment (“garment”; line 15), comprising: a garment cloth (element a i.e. “a represents a part of the garment to which the…pocket is applied”; lines 30-32) that covers at least a portion of a body of a wearer (insofar as it is a garment, it is so configured); an opening (“slit a’”; line 36) formed in the garment cloth (“garment is slitted at a’”; and a “division wall f” (line 40) which is disposed around the opening (refer to Fig. 2) on an inner side of the garment  (f is inside the garment as drawn in Fig. 2)
Reisman does not expressly teach:
The division wall is an absorber and the absorber is more absorbent than the garment cloth.

However, Dorn teaches (Fig. 1) a garment (“garment 100”; paragraph 15) comprising a pocket (“pocket 105”; paragraph 15) wherein the pocket is formed by absorbent panels (“The left, right and bottom portions 150A, B, 155A, B, 160A, B of the microfiber drying panels 110A,B are attached to form 105”; paragraph 16; “large and deep pocket that is made of high-absorbency split-micro fiber 110A, B designed specifically for drying and cleaning.  The user can insert and dry their hands within the pocket 105”; paragraph 17)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the division wall of Reisman to be an absorber as in Dorn in order to render the pocket capable of drying a user’s hands within the pocket of Reisman, as taught by Dorn (paragraph 17).

Dorn also teaches the absorbent panels are more absorbent than other garment material insofar as Dorn also teaches “moisture resistant panel”s (paragraph 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified garment such that the absorber of the modified garment is more absorbent than the garment cloth (in the same manner that the absorbent panels of Dorn are more absorbent than the moisture resistant panels of Dorn) with the predictable result of having the interior of the pocket of the modified garment being exceptionally suitable for drying a user’s hands therein, while the garment cloth meets ordinary and typical absorbency requirements of a generic garment.

Regarding claim 3:
Reisman in view of Dorn teaches the garment according to claim 1, as set forth above.
Reisman further teaches further comprising: an envelope member (elements c and e, i.e. “inner pocket-wall, c” (line 35) and “outer pocket-wall, e” (line 37) having a shape of an envelope, wherein one end of the envelope member is attached to the garment cloth around the opening on the inner side of the garment (“Said garment is slitted at a', as shown in Fig. 2, and to the lower edge of such slit…secured c” (lines 32-35)) and the absorber is provided on an inner surface of the envelope member (insofar as f is on an inner surface of inner pocket-wall c of the envelope member within the compartment defined by the envelope member (see Fig. 2), the modified garment meets the limitation).

Regarding claim 4:
Reisman in view of Dorn teaches the garment according to claim 3, as set forth above.
Reisman further teaches wherein the envelope member comprises a first sheet “inner pocket-wall, c” and a second sheet “outer pocket-wall, e” each having a substantially square shape, edges of the first sheet and the second sheet are joined on two opposite sides (“the sides” of f “are sewed to the sides…of the parts e c”; lines 41-42), and other edges of the first sheet and the second sheet on a side other than the two opposite sides are attached to the garment cloth around the opening on the inner side of the garment (an edge of e and an edge of c are each joined to garment cloth and on the interior of the garment and around the opening; see Fig. 2 and also lines 33-37).

Regarding claim 5:
Reisman in view of Dorn teaches the garment according to claim 4, as set forth above.
Reisman further teaches wherein the joined edges of the first sheet and the second sheet on one of the two opposite sides are attached to the garment cloth on the inner side of the garment.
(insofar as the envelope member is on the inner side of the garment and attached to the garment cloth, its edges are necessarily also attached to the garment cloth, even if they are indirectly attached thereto) 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Reisman, US 371,974] and [Dorn, US 2016/0165981] as applied to claim 1 and further in view of [Stagg, US 2,513,065).
Reisman in view of Dorn teaches the garment according to claim 1, as set forth above.
Reisman does not expressly teach wherein the opening is provided on each of left and right sides in a front of the garment.
Reisman does, however, teach the pockets of Reisman are appropriate for “coats, trousers, vests, and similar wearing-apparel” (lines 10-11).  Moreover, Dorn teaches the drying concept of Dorn is pertinent to “any type of garments, such as shorts, skirts, pants, shirts, jackets, dresses, etc.” (paragraph 14).  Thus the modified garment of Reisman in view of Dorn is appropriate for modification.
Stagg teaches (Fig. 2) a “blouse or jacket 1” (col. 2 line 5), which is part of a full length rain coat yet can be worn separately as a standalone jacket, comprising what appear to be two front breast pockets, one on each of the left and right sides in the front of the garment.  Although not expressly identified as pockets, one of ordinary skill would identify the below two regions as comprising pockets and also note each’s similarity in appearance to the pocket of Reisman:

    PNG
    media_image1.png
    669
    970
    media_image1.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Reisman in view of Dorn such that the modified garment is the jacket of Stagg.  And it would have been further obvious to modify the opening such that it is provided on each of left and right sides in a front of the garment, as it appears to be in Stagg, with the predictable result of creating a garment that is capable of affording rain protection to the wearer.  One would be motivated to have the opening on each the left and right sides, as appears to be the case in Stagg, in order to accommodate each of the left and right hands of a wearer simultaneously should both hands be wet and require drying.



Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over [Reisman, US 371,974] and [Dorn, US 2016/0165981] as applied to claim 1 and further in view of [Tang, CN 106307699].

Regarding claim 8:
Reisman in view of Dorn teaches the garment according to claim 1, as set forth above.
Reisman does not expressly teach further comprising: a mount hole in which a ventilator is mounted; and an air outlet that discharges air introduced by the ventilator mounted in the mount hole.
However, Tang teaches (Figs. 1-2) a garment  “gym suit” comprising a mount hole “circular hole” in which a ventilator is mounted “fan 21 is removably installed on a circular hole”; and an air outlet that discharges air introduced by the ventilator mounted in the mount hole (insofar as the instant specification teaches (page 3) “the sleeve opening 15 and the hood opening 141 function as air outlets”, Tang teaches at least an air outlet insofar as the garment is configured so as to permit egress of air through its sleeve openings and hood); Tang further teaches the garment comprises a power source (“power supply of fan”) that provides power to the ventilator.
Tang further teaches the garment is appropriate for cooling the body “cooling of human body by wind-force” and is appropriate for warm weather “provides the environment of a cool and comfortable for summer outdoor sportsmen” (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Reisman in view of Dorn to be the garment further comprising: a mount hole in which a ventilator is mounted; and an air outlet that discharges air introduced by the ventilator mounted in the mount hole and comprising a power source that provides power to the ventilator in order to create an article capable of cooling the body of a wearer and affording a comfortable environment for warm weather, as taught by Tang (Abstract).
Regarding claim 9:
Reisman in view of Dorn and Tang teach the garment according to claim 8 as set forth above.
The combined garment further teaches the ventilator mounted in the mount hole; see addressing of claim 8.
The combined garment further teaches a power source that provides power to the ventilator; see above addressing of claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732